Exhibit 10.4

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to the Executive Employment Agreement (“Amendment”) is entered
into as of July 26, 2016, by and between Tom W. Olofson, an individual
(“Executive”), and Epiq Systems, Inc. (the “Company”).

WHEREAS, Executive and the Company are party to that certain Executive
Employment Agreement, dated as of December 15, 2014 (the “Employment
Agreement”);

WHEREAS, it is expected that the Company shall enter into an Agreement and Plan
of Merger as of the date hereof (as the same may be amended, updated or
supplemented from time to time, the “Merger Agreement”), by and among Document
Technologies, LLC, a Georgia limited liability company (“Parent”) and DTI Merger
Sub, Inc., a Missouri corporation and a wholly owned subsidiary of Parent;

WHEREAS, the Company and the Executive desire to enter into this Amendment to
clarify certain terms of Executive’s employment with the Company effective
following the consummation of the transactions contemplated by the Merger
Agreement; and

WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Employment Agreement unless specified to the
contrary.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:

 

  1. Section 1(z) shall be deleted in its entirety and replaced with the
following:

“Separation Consideration” shall mean:

(i) a cash amount equal to two times the sum of Bonus and the Base Salary;

(ii) for twenty-four (24) months from the End Date, regular monthly payments
(payable 1 month in arrears) equal to the total monthly premiums paid by
Executive for (A) welfare benefit coverage (medical, dental and vision) for
Executive and Executive’s dependents which is substantially similar to the
coverage provided under the Company’s welfare benefit plans as of the End Date
(whether through the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or
otherwise), and (B) life insurance coverage for Executive which is substantially
similar to the coverage provided by the Company to Executive during the
Employment Period;

(iii) any outstanding Restricted Stock issued to Executive as of the End Date
will continue to be owned by the Executive (and will not lapse or be forfeited
to the Company) for a period of twenty-four (24) months from the End Date as if
the Executive was still employed by the Company during such time;



--------------------------------------------------------------------------------

(iv) any outstanding Incentive Stock Options, Non-Qualified Stock Options, or
Stock Appreciation Rights (collectively, “Stock Options”) issued to Executive
and exercisable as of the End Date shall remain exercisable for, and shall
otherwise terminate on, the earlier of (A) a period of twenty-four (24) months
from the End Date, or (B) the expiration date of the Stock Options; and

(v) a cash amount of Four Hundred Ninety-Nine Thousand, Forty-Four Dollars and
Zero Cents ($499,044.00), which represents twenty-four (24) months of other
benefits to which Executive was entitled as of the End Date;

(vi) for twelve (12) months from the End Date, the continued use of Executive’s
office in Kansas City, Kansas and executive assistant support.

provided that, following a Change in Control, the “Separation Consideration”
shall mean:

(i) a cash amount equal to three times the sum of the Bonus and the Base Salary;

(ii) for thirty-six (36) months from the End Date, regular monthly payments
(payable 1 month in arrears) equal to the total monthly premiums paid by
Executive for (A) welfare benefit coverage (medical, dental and vision) for
Executive and Executive’s dependents which is substantially similar to the
coverage provided under the Company’s welfare benefit plans as of the End Date
(whether through the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or
otherwise), and (B) life insurance coverage for Executive which is substantially
similar to the coverage provided by the Company to Executive during the
Employment Period; and

(iii) a cash amount of Seven Hundred Forty-Seven Thousand, Seven Hundred and
Fifty-Seven Dollars and Zero Cents ($747,757.00), which represents thirty-six
(36) months of other benefits to which Executive was entitled as of the End
Date; and

(iv) for six (6) months from the End Date, the continued use of Executive’s
office in Kansas City, Kansas and executive assistant support, which may be
extended to twelve (12) months at the mutual agreement of the parties.

Notwithstanding the foregoing, the Separation Consideration shall be payable
within sixty (60) days following the End Date (or as otherwise required by
applicable law or as expressly set forth above relating to regular monthly
payments or other consideration), provided that Executive shall not be entitled
to receive the Separation Consideration unless and until: (x) Executive has
executed and delivered the Release to the Company; (y) the Release has become
full effective in all respects; and (z) Executive reaffirms and does not breach
the post-termination obligations contained in this Agreement and has not breach
the provisions of the Release or breached the provisions of Section 7, 8 or 10
hereof. For twelve (12) months after the End Date, Executive shall have the
title of Chairman Emeritus of the Company. Company and Executive agree that the
fine

 

2



--------------------------------------------------------------------------------

and original art, memorabilia, and other personal items including select
furniture in Executive’s Kansas City office at the Company belong to the
Executive and not the Company and may be removed by Executive any time after the
End Date until he is no longer using his office, as set forth above.

 

  2. References. All references in the Employment Agreement to “this Agreement”
and any other references of similar import shall hereinafter refer to the
Employment Agreement as amended by this Amendment.

 

  3. Remaining Provisions. Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect. This Amendment
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, relative
thereto.

 

  4. Governing Law. This Amendment shall be construed and interpreted in
accordance with the laws of the State of Missouri.

 

  5. Amendment Effective Date. This Amendment shall be effective as of the date
of the consummation of the transaction contemplated by the Merger Agreement. In
the event that the Transactions are not consummated, this Amendment will be void
and of no force and effect.

 

  6. Counterparts. This Amendment may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

Epiq Systems, Inc.

By

 

/s/ Jayne Rothman

Name:

  Jayne Rothman

Title:

  SVP, General Counsel & Secretary

 

ACCEPTED AND AGREED:

/s/ Tom W. Olofson

Tom W. Olofson

 

4